Citation Nr: 0833989	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from December 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In December 2005, the Board reopened the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle fracture and then denied the claim on the merits.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
vacated that Board's decision and remanded the case to the 
Board for readjudication of the claim as set forth in a May 
2007 Joint Motion for Partial Remand (Joint Motion).  The 
Board remanded the case in November 2007 in compliance with 
the Joint Motion.  The case is once again before the Board 
for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2007 Joint Motion specified two bases for remand.  
First, it was noted that the VA failed to assist the veteran 
in obtaining records in the custody of a Federal agency.  The 
Board requested that the RO obtain all of the veteran's 
medical records from the VA Clinic in Beaumont and the VA 
Hospital in Houston.  Accordingly, the RO obtained a complete 
record of the veteran's treatment from both of those VA 
medical facilities.  

Secondly, the Joint Motion also indicated that the VA should 
determine whether a VA medical opinion is necessary in this 
case, in accordance with McLendon v. Nicholson, 20 Vet App. 
79 (2006).  In June 2008 correspondence, the veteran's 
attorney noted that the VA had not provided the veteran with 
a VA examination.


The veteran alleges that while he was in the Army, he fell 
from a tree from which he was stringing wire and as a result, 
he suffered a comminuted fracture of the left ankle.  The 
veteran's complete service treatment records are not 
available as they were destroyed in a fire at the National 
Personnel Records Center in July 1973.  The only service 
treatment record available is a 1956 separation examination 
which is negative for any diagnosis or treatment of a left 
ankle injury.  There is also a significant lapse in time 
between the veteran's 1956 separation and the first 
documented medical report of a left ankle disability 
(November 1986 VA x-ray report showing a previous fracture 
that had healed) and subsequent complaints in 2001 of 
arthralgia and gout in the left ankle.  Morning reports, 
however, show that the veteran was hospitalized for 
undisclosed reasons from October 3 to November 2, 1956, which 
is the period that the veteran alleges that he sustained an 
injury to his left ankle.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
recognized in 38 C.F.R. § 3.159(c)(4) a three-pronged test 
for ascertaining whether a VA examination or opinion is 
warranted to address a claim for service connection.  The 
Court stressed that the criteria for obtaining a VA 
examination is a low threshold. 
Thus, the Board finds that remand for a VA examination is 
necessary to determine if any current left ankle disability 
is related to service, taking into consideration all the 
medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The VA should schedule the veteran for 
a VA orthopedic examination to address the 
etiology of any current left ankle 
disability.  The examiner is asked to 
address whether it is at least as likely 
as not that any current left ankle 
disability is related to the veteran's 
period of service, in particular the left 
ankle injury described by the veteran.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed.  If the veteran is not satisfied 
with the result, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

